Opinión disidente emitida por el
Juez Presidente Señor Andréu García,
a la cual se une el Juez Asociado Señor Hernández Denton.
HH
La mayoría de este Tribunal resuelve hoy que el foro adecuado para la revisión de las órdenes de protección con-cedidas por jueces del Tribunal de Primera Instancia(1) es el Tribunal de Circuito de Apelaciones. Disentimos por cuanto entendemos que a dicho tribunal no le corresponde revisar tales órdenes. Por el contrario, dicha función co-rresponde al Tribunal de Primera Instancia. Por ello, con-firmaríamos la resolución recurrida.
HH 1 — H
El Art. 2.2 de la Ley Núm. 54 (8 L.P.R.A. sec. 622) dis-pone, en lo pertinente, que una orden de protección dictada por cualquier juez del Tribunal de Primera Instancia o juez municipal “podrá ser revisada, en los casos apropiados, en cualquier sala de superior jerarquía y en aquellas instan-cias pertinentes en las Salas de Relaciones de Familia”. De su redacción puede colegirse, entonces, que si la orden ha sido emitida por un Juez Municipal o un Juez de Distrito, el Tribunal Superior es una “Sala” de superior jerarquía.
Conviene señalar que el esquema creado por la Ley de la Judicatura de Puerto Rico de 1994 no es del todo claro, y al ejercer nuestra función revisora debemos atemperarlo a la normativa procesal vigente. Ello, cónsono con el man-*958dato de las Reglas 70 y 71 de Procedimiento Civil, 32 L.P.R.A. Ap. III, las cuales permiten a los tribunales regla-mentar su práctica o conceder remedios apropiados cuando no existan procedimientos estatutarios específicos que atiendan determinadas controversias. Aunque la ley dis-pone que cualquier Juez del Tribunal de Primera Instancia o Juez Municipal puede dictar una orden de protección, mediante la Orden Administrativa Núm. III de 20 de enero de 1995, emitida por el Juez Presidente con el fin de hacer viable el cumplimiento de la Ley de la Judicatura de Puerto Rico de 1994, se dispuso que toda solicitud de orden protectora al amparo de la Ley Núm. 54, supra, será pre-sentada y atendida por los jueces municipales.
La Ley de la Judicatura de Puerto Rico de 1994 no tuvo el efecto de eliminar las categorías entre los jueces del Tribunal de Primera Instancia. Aunque suprime la división entre los foros Superior y de Distrito, aún mantiene una jerarquía entre las categorías de los jueces. Luego de la eliminación del Juez de Distrito, seguirán existiendo dos (2) categorías de jueces:(2) el Superior y el Municipal, siendo el primero de categoría superior, ya que posee com-petencia general, mientras que el segundo posee competen-cia limitada. Véase Pueblo v. Lebrón, 141 D.P.R. 736, 714 (1996), opinión concurrente del Juez Asociado Señor Hernández Denton.
La disposición del Art. 2.2 de la Ley Núm. 54, supra, que se refiere a “salas de superior jerarquía” no se refiere ex-clusivamente al foro, sino que más bien a la categoría del juez. Véase, de forma análoga, Pueblo v. Lebrón, supra. Por consiguiente, la eliminación de las divisiones que compo-nían el Tribunal de Primera Instancia tras la Reforma Judicial de 1994, no es impedimento para que los jueces su-periores revisen las órdenes de protección que dicten, de conformidad con la Orden Administrativa Núm. III, los *959jueces municipales, conservando, desde luego, la jerarquía que aún les distingue.
Lo anterior cobra importancia a la luz de que el principal planteamiento que tuvo ante sí el Tribunal de Circuito de Apelaciones en este caso, se refiere a la apreciación de la prueba por parte del Juez que dictó las órdenes de protec-ción, sobre lo cual no existe registro en expediente. Sabido es que estos procedimientos no se registran en forma al-guna: ni mediante grabación, ni mediante notas taquigrá-ficas o de estenotipia. Simplemente dicho, no hay constan-cia alguna que perpetúe los testimonios vertidos ante dichos magistrados. Es de conocimiento general, además, que en la inmensa mayoría de estos casos las partes com-parecen ante el Juez Municipal sin representación legal; por lo tanto, tampoco podríamos descansar en la prepara-ción, por las partes, de una exposición narrativa de la prueba. En el caso de autos, la peticionaria alega que su conducta no constituye alguna de las modalidades que re-conoce nuestro ordenamiento para que se configure una situación de violencia doméstica. Sin embargo, debido a la ausencia de un expediente de la vista en el tribunal de instancia, o de una exposición narrativa de la prueba, tanto el tribunal intermedio apelativo como nosotros des-conocemos cuál fue el testimonio completo y preciso vertido por el querellante en la vista.
El Tribunal de Circuito de Apelaciones correctamente se negó a recibir, de novo, los testimonios de las partes a los fines de revisar el dictamen judicial impugnado. Invocando su propio reglamento, adujo que necesitaba la exposición narrativa o la transcripción de la prueba oral que desfiló ante el tribunal recurrido. (3) No existe duda de que los tribunales apelativos no pueden resolver a base de los hechos que se exponen en los alegatos, sino que precisan de las determinaciones de hecho realizadas por el tribunal de ins-*960tancia y de la transcripción o exposición narrativa de la prueba. E.L.A. v. Mercado Carrasquillo, 104 D.P.R. 784, 789-790 (1976).
Además, hace apenas unos meses, este Tribunal resol-vió, en el contexto de revisiones administrativas, que para que pudiéramos cumplir con nuestra obligación constitu-cional, y para que el derecho a la revisión judicial sea efec-tivo, es imprescindible exigir que la determinación que se revise esté fundamentada. De lo contrario, el trámite de revisión judicial sería un ejercicio fútil. L.P.C. & D., Inc. v. A.C., 149 D.P.R. 869 (1999); RBR Construction, S.E. v. A.C.T., 149 D.P.R. 836 (1999).
Nos pareció entonces, y reiteramos hoy, que lo dicho es la única forma en que los tribunales, al llevar a cabo su función revisora, pueden asegurarse de que la decisión no fue una arbitraria, caprichosa o irrazonable. L.P.C. & D., Inc. v. A.C.T., supra.
III
Para concluir, debemos tener presente que las órdenes de protección son consideradas y emitidas bajo un procedi-miento particular. Estas pueden ser presentadas en los for-mularios provistos por la Oficina de Administración de los Tribunales para ello, por el peticionario por sí, por su abo-gado, o por un agente del orden público, sin que sea nece-saria la presentación previa de una denuncia o acusación. Basta una determinación del tribunal de que existen moti-vos suficientes para creer que la parte peticionaria ha sido víctima de violencia doméstica. Art. 2.1 de la Ley Núm. 54 (8 L.P.R.A. see. 621). Además, dichas órdenes pueden dic-tarse ex parte, de manera provisional, en aquellas circuns-tancias en que la ley especifica, y se recogen en formularios preimpresos. Una vez se notifica, se señala una vista en cinco (5) días, y en ésta podrá dejarse sin efecto la orden o *961extender sus efectos por el término que el Juez estime necesario. Art. 2.5 de la Ley Núm. 54 (8 L.P.R.A. see. 625).
En el caso particular ante nuestra consideración, los for-mularios de las órdenes en cuestión no contienen las deter-minaciones de hechos en que se fundamentan. Lo que es peor, las órdenes de protección que emitió el juez tenían vigencia de un lustro, desde el 2 de marzo de 1999 hasta el 2 de marzo de 2004. Resulta claro, entonces, la importan-cia que revisten tales procedimientos y la imposibilidad de que un tribunal apelativo revise responsablemente tales dictámenes. Procedería, en consecuencia, y amparados en las Reglas 70 y 71 de Procedimiento Civil, supra, un juicio de novo en el Tribunal de Primera Instancia, donde se pueda presentar la prueba de rigor que sea necesaria para impugnar la orden de protección emitida. Estimamos que por la naturaleza de las órdenes de protección, sería im-práctico y contrario a la solución que ellas buscan, exigirle al Juez Municipal un proceso minucioso y riguroso en el que fundamente cada orden de protección que dicta. Tal requerimiento ahogaría el importantísimo propósito y, des-dichadamente, cada día más necesario mecanismo de las órdenes de protección.
En fin, el Tribunal de Circuito de Apelaciones declinó ejercer su función revisora por entender que no mediaba una cuestión puramente de derecho, ya que se trataba ex-clusivamente de la apreciación de la prueba oral, sobre la que dicho foro no tuvo constancia. Determinó, además, el traslado del recurso a la Sala Superior de San Juan del Tribunal de Primera Instancia para que adjudique los planteamientos de la peticionaria a base de la prueba que habrá de ser presentada por las partes.
Por estimar sustancialmente correcta la resolución re-currida, confirmaríamos. Como la mayoría dispone de otro modo, respetuosamente disentimos.

 Estas órdenes de protección se expiden al amparo de la Ley Núm. 54 de 15 de agosto de 1989, según enmendada, 8 L.P.R.Asec. 601 et seq., Ley para la Prevención e Intervención con la Violencia Doméstica.


 Art. 5.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22n).


 Véase las Reglas 19 y 20 del Reglamento del Tribunal de Circuito de Apela-ciones, 4 L.RR.A. Ap. XXII — A.